DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 18, 2018 was considered by the examiner.  However, it is difficult to determine the patentability based upon the English version abstract only since the full text of English version of DE 10 2010 039375 was not readily available to the Examiner.  
Your cooperation would be appreciated in order to expedite the prosecution of the examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	It is unclear when to use the pure electric driving. (i.e., a below a predefined vehicle speed threshold, (when) starting from purely electric driving,)
What are the upper and lower speed thresholds?
	It is unclear why “at least”, are there any other factors? (i.e., the control unit starts the internal combustion engine only when the current accelerator pedal angle exceeds a predefined upper (pedal angle) threshold, and after a maximum possible tractive force on a wheel for purely electric driving has at least (??) been reached.)
What are the upper and lower pedal angle thresholds?
It is unclear how to detect and determine “a maximum possible tractive force on a wheel”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 and 5, as far as it is understood, are rejected under 35 U.S.C. 102(b) as being anticipated by DE 10 2010 039375.  DE ‘375 discloses a method to selectively change between an electric mode and an internal combustion mode depending upon the required accelerator pedal actuation force or gradient by operation of an accelerator pedal of a drive train.  An electric driving operation is selected as an operating mode of the drive train via an electric machine (3) and an internal combustion engine (2) when the accelerator pedal operation is less than a threshold value. A hybrid driving operation is selected as the operating mode of the drive train via the electric machine and the internal combustion engine when the accelerator pedal operation is larger than the threshold value. Thus is equivalent with the internal combustion engine operates when the current driving performance exceeds a predetermined threshold.  Regarding claimed “’after’ a maximum possible tractive force,” the applicant admitted that it was known and matter of choice preference since ICE starts before the maximum tractive force on the wheel (See [0010]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7, as far as it is understood, are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2010 039375.  DE DE75 discloses a method to .  
Regarding claimed particular performance predictions as cited in claims 6 and 7,  the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  In re Sola, 77 F.2d 627, 25 USPQ 433.  In re Normann et al., 150 F.2d 627, 66 USPQ 308.  In re Irmscher, 150 F.2d 705, 66 USPQ 314.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  In re Swain et al., 156 F.2d 239, 70 USPQ 412.  Minnesota Mining and Mfg. Co. v. Coe, 99 F.2d 986, 38 USPQ 213.  Allen et al. v. Coe, 135 F.2d 11, 57 USPQ 136. Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with control mechanic and normally has the . 

Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive. The issue in this application is whether the ICE starts when the pedal is exceeds the upper threshold and after the maximum tractive force reached. The applicants admitted that it can be a matter of preference since ICE starts before the maximum tractive force on the wheel (See [0010]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846.  The examiner can normally be reached on M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        March 25, 2021